THE THIRTEENTH COURT OF APPEALS

                                     13-13-00511-CV


                             MICHAEL W. STAGGS
                                      v.
                       THOMAS SIMPER AND DEBBIE SIMPER


                                   On Appeal from the
                      25th District Court of Lavaca County, Texas
                           Trial Cause No. 08-11-21038-CV


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered, in

part, and affirmed, in part. The Court orders the judgment of the trial court REVERSED

AND RENDERED, IN PART, and AFFIRMED, IN PART.                   Costs of the appeal are

adjudged fifty percent against appellant and fifty percent against appellees.

      We further order this decision certified below for observance.

May 28, 2015